      Case 1:19-cv-04223-LAP-KHP Document 162
                                          160 Filed 03/16/21
                                                    03/15/21 Page 1 of 3




March 15, 2021                                                         Orrick, Herrington & Sutcliffe LLP
                                                                       51 West 52nd Street
                                             3/16/2021                 New York, NY 10019-6142
Via ECF
                                                                       +1 212 506 5000
                                                                       orrick.com

The Honorable Katharine H. Parker
United States Magistrate Judge                                         Elizabeth E. Brenckman
United States Courthouse
                                                                       E ebrenckman@orrick.com
500 Pearl Street                                                       D +1 212 506 3535
                                                                       F +1 212 506 5151
New York, NY 10007-1312

Re:    Nespresso USA, Inc. v. Williams-Sonoma, Inc., 1:19-cv-04223-LAP-KHP

Dear Judge Parker:

       Pursuant to Section III(d) of the Court’s Individual Practices and for the same
reasons cited in the Letter Motion to Seal excerpts of the January 29, 2021 Hearing
Transcript (Dkt. No. 115) that the Court granted (Dkt. No. 117), Williams-Sonoma, Inc.
(“WS”) respectfully requests to make redactions to the transcript of the Telephone
Conference hearing that occurred on March 4, 2021 (the “Hearing Transcript”). The
Hearing Transcript contains highly sensitive, non-public information concerning the
discussions that took place during the parties’ confidential settlement negotiations in 2020
and future settlement negotiations. Therefore, WS respectfully requests that the Court
order the Hearing Transcript sealed in part, such that only the redacted transcript be made
publicly available and that the transcript in full be maintained under seal.

       Consistent with the Court’s Individual Practices to limit filings under seal to the
information that is strictly necessary to avoid harm to the designating party, WS seeks to
seal only the specific confidential information related to the parties’ discussions during
their settlement negotiations and potential future settlement negotiations. As set forth
below, these proposed redactions are consistent with the Second Circuit’s opinions in
Lugosch v. Pyramid Co. of Onondaga, 435 F.3d 110 (2d Cir. 2006) and Bernstein v.
Bernstein Litowitz Berger & Grossman LLP, 814 F.3d 132 (2d Cir. 2016).

        Pursuant to Lugosch, the Court must first assess whether the documents at issue
are “judicial documents.” 435 F.3d at 119. Once the Court has made that determination,
it must assess the weight of the presumption of public access to the documents under the
common law and the First Amendment, and then, it must weigh the presumption of public
access against any competing interests, such as the privacy interests of the party
resisting disclosure. Id. at 119-20.

       While WS does not dispute that the Hearing Transcript is a judicial document, the
     Case 1:19-cv-04223-LAP-KHP Document 162
                                         160 Filed 03/16/21
                                                   03/15/21 Page 2 of 3




information that WS seeks to seal relates to material entitled to protection under Rule 408
of the Federal Rules of Evidence. As such, the presumption of public access is low. See,
e.g., Travelers Indem. Co. v. Liberty Medical Imaging Associates, P.C., No. 07-CV-2519
(CPS)(JMO), 2009 WL 962788, at *2 (E.D.N.Y. Apr. 8, 2009) (“[I]n this case, the parties’
mutual interest in maintaining the confidentiality of settlement negotiations outweighs the
general public interest in disclosure of the particulars of judicial proceedings, especially
given the apparent lack of prejudice to any particular party should the record remain
sealed.”) (declining to unseal portions of submissions that contained “specific information
concerning confidential settlement agreements”); Government Employees Ins. Co. v.
Lurie, 15-CV-05199 (MKB) (RLM), 2019 WL 276201 *1 n.2 (E.D.N.Y. Jan. 22, 2019)
(noting that “confidential settlements” were filed under seal); Perez v. Beres Bar & Pub,
Inc., No. 16-CV-1729 (ILG), 2016 WL 8711057, at *3 (E.D.N.Y. Nov. 4, 2016) (sealing
“defendant’s response” that improperly “disclosed information concerning the parties’
confidential settlement communications” and granting “plaintiff’s request to seal his
Motion to Strike”). Here, the redactions are applied narrowly only to specific information
that was discussed during the parties’ settlement negotiations and information related to
future confidential settlement negotiations, and the presumption of public access is
therefore low.

       Turning to the second portion of the Lugosch test, WS has significant privacy
interests in the information concerning the parties’ confidential settlement negotiations.

      As such, WS’s proposed redactions to the Hearing Transcript are appropriate and
narrowly tailored to protect WS’s interests under Lugosch, 435 F.3d at 120, and WS
respectfully requests that the Court redact and seal the identified portions therein.

       Concurrent with this letter motion and in accordance with Section III(d) of the
Court’s Individual Practices, WS is contemporaneously electronically filing under seal a
copy of the unredacted Hearing Transcript with the proposed redactions highlighted.

Respectfully submitted,
                                                  The Court agrees that the transcript at ECF No. 144
                                                  should be redacted, but only to the extent proposed
ORRICK, HERRINGTON & SUTCLIFFE LLP                by Defendant. Accordingly, Defendant must submit
                                                  the Southern District's Redaction Request Form to
By: /s/ Elizabeth E. Brenckman                    the Court Reporter by March 29, 2021.
Elizabeth E. Brenckman
51 West 52nd Street
New York, New York 10019-6142
Tel.: (212) 506 3535
Email: ebrenckman@orrick.com
Attorneys for Defendant Williams-Sonoma, Inc.


                                                      Date: March 16, 2021

                                             2
     Case 1:19-cv-04223-LAP-KHP Document 162
                                         160 Filed 03/16/21
                                                   03/15/21 Page 3 of 3




Sheryl Koval Garko (pro hac vice)
222 Berkeley Street, Suite 2000
Boston, Massachusetts 02116
Tel.: (617) 880 1919
Email: sgarko@orrick.com


Cc: All Counsel of Record via ECF


`




                                     3
